PER CURIAM.
Appellants (plaintiffs below) brought an action for negligence, fraud and deceit against the appellee — City of Margate for the manner in which building inspections were conducted by the City’s inspectors and the failure to disclose alleged defects in the buildings upon issuance of certificates of occupancy.
The trial court dismissed the complaint with prejudice and entered a final judgment in favor of the defendant City after the appellants elected not to amend their complaint to attempt to state a cause of action against the City. Although the appellants brought the action under Section 768.28 Florida Statutes (1975) (waiver of sovereign immunity), they alleged insufficient facts to support their contention that this waiver of immunity statute applied against the appellee City.
The effective date of Section 768.28 Florida Statutes (1975) as a waiver of the City of Margate’s immunity was January 1, 1975. Neither the complaint nor the record reveals that the incident giving rise to the cause of action occurred on or after this date.
We agree with the decision of the trial court. Further, the appellant has failed to demonstrate reversible error. Under the facts of this case, as stated in the initial complaint and in the record on appeal, we find Modlin v. City of Miami Beach, 201 *1170So.2d 70 (Fla.1967) controlling. We accordingly affirm the decision of the trial court.
DOWNEY, C. J., and MOORE and BER-ANEK, JJ., concur.